Citation Nr: 0028631	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  96-46 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for sinusitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1956. This matter comes on appeal from a June 1996 
decision by the Phoenix VA Regional Office. 


FINDING OF FACT

The claim for service connection for sinusitis is not 
plausible.


CONCLUSION OF LAW

The claim for service connection for sinusitis is not well-
grounded.


REASONS AND BASES FOR FINDING AND CONCLUSION


Legal Critera

A person filing a claim for VA benefits has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C. § 5107(a); see Carbino v. Gober, 10 Vet.App. 507, 
509 (1997), aff'd, 168 F.3d 32 (Fed. Cir. 1999). In order for 
a claim to be well-grounded, there must be competent evidence 
of current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of an nexus between the inservice injury or 
disease and the current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. 
App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
The second and third elements of this equation may also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post 
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post service symptomatology.  See 
38 C.F.R. § 3.303(b) (1998); Savage v. Gober, 10 Vet. App. 
488 (1997).

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Basic entitlement to compensation for service-connected 
disabilities for veterans derives from 38 U.S.C.A. § 1110, 
which provides: For disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service... the United States will pay to any veteran thus 
disabled... from the period of service in which said injury 
or disease was incurred, or preexisting injury or disease was 
aggravated, compensation as provided in this subchapter. 38 
U.S.C.A. § 1110; see also 38 C.F.R. §§ 3.303(a), 3.306 
(1999).  Establishing service connection generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. See Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992) (citing 38 U.S.C.A. § 1131 as 
preventing the veteran from recovering for service-connected 
hypertension without a showing of current disability); Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table) (explaining that where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded-claim requirement, but where the 
determinative issue does not require medical expertise, lay 
testimony may suffice by itself); see also Heuer v. Brown, 7 
Vet.App. 379, 384 (1995); Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993) (holding that the veteran's failure to present 
medical evidence establishing a relationship between 
quadriplegia and current arthritis prevented the requested 
relief).

Pursuant to 38 U.S.C.A. § 1111, "every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination." See also 38 
C.F.R. § 3.304(b).  This presumption can be overcome only by 
clear and unmistakable evidence that an injury or disease 
existed prior to service. See id.; Junstrom v. Brown, 6 
Vet.App. 264, 266 (1994).

When a condition has been found to have preexisted service, 
the preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. 3.306(b).  This presumption 
of aggravation is only applicable if the preservice 
disability underwent an increase in severity during service. 
See Beverly v. Brown, 9 Vet.App. 402, 405 (1996); Falzone v. 
Brown, 8 Vet.App. 398, 402 (1995).  Temporary or intermittent 
flare-ups during service of a preexisting injury are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, not just the symptoms, worsened. 
See Maxon v. West, 12 Vet.App. 453, 458 (1999). 


Analysis

The appellant contends that although he had sinus headaches 
before entering service, his problem was aggravated therein 
while operating heavy equipment in foul weather with no 
protective cab. He further maintains that he received 
treatment, including hospitalization, for sinusitis in 
service. 

Service medical records are unavailable, presumably lost in 
the fire at the National Personnel Records Center in 1973. 
The RO has made exhaustive efforts to obtain relevant 
military records, to include Surgeon General Office records, 
to no avail. The veteran has submitted a copy of a VA letter 
dated April 4, 1974 showing he was in receipt of compensation 
for a disability evaluated to a degree of 10 percent or more. 
The specific disability(ies) is not identified. However, the 
veteran denies having received any compensation for his sinus 
condition. On VA examination in October 1995, he gave a 
history of chronic sinusitis since age 17, which predates 
military service. Post service medical reports and treatment 
records verify that the veteran currently and for many years 
has had severe, chronic sinus problems. He has undergone 
several surgical procedures for this condition since a 
Caldwell-Luc procedure in 1971. Whether or not such a 
condition exists is not the crux of the veteran's case. 
Although the veteran has provided a personal description of 
his sinus problems in service and has said he was 
hospitalized for the condition, a veteran's unsupported 
statement of past history, in and of itself, without some 
corroborating information or without some very specialized 
circumstances, cannot serve to establish the existence of a 
disease, injury or other condition in service or immediately 
after service. No lay or medical evidence of chronic 
sinusitis between the time of the veteran's service discharge 
in 1956 and 1971 is of record.  No medical opinion or other 
competent medical evidence has been submitted to establish 
that the claimed sinusitis had its onset in, was aggravated 
by or is otherwise related to the veteran's period of 
military service. In the absence of such medical nexus, the 
claim for service connection is not well-grounded and is 
denied on that basis. 38 U.S.C.A. § 5107; Epps.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make either claim for 
service connection  "plausible".  See generally McKnight v. 
Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997). The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to complete his application for 
service connection.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995). Finally, the Board has considered the doctrine of 
the benefit of the doubt. However, as the veteran's claim 
does not cross the threshold of being a well-grounded claim, 
a weighing of the merits of the claim is not warranted, and 
the benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER
 
Entitlement to service connection for sinusitis is denied.



		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

